Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group I (claims 1-7) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  the structures are illegible, especially the annotations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. (US 20130090450) listed on IDS and ISR.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-5 and 7 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Burton et al. (US 20130090450) listed on IDS and ISR.
Disclosure of Burton is adequately set forth in ¶1 and is incorporated herein by reference.  
As to claims 4-5, Burton (16) discloses N-aminoethylpiperazine and aminopropylmorpholine are functional equivalent amines as curing agents. Therefore, it would have been obvious to one of ordinary skill in the art to have replaced N-aminoethylpiperazine with aminopropylmorpholine because of their equivalent functionality as curing agents.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    Case laws holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
As to claim 7, Burton (ex.3-7) implies increasing the amount of glycerin and decreasing the amount of N-aminoethylpiperazine would increase the amine hydrogen equivalent (AHEW).   Therefore, as to claim 7, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Burton and further increase the amount of glycerin (>5.3%, overlapping with the claimed range) and decrease the amount of N-aminoethylpiperazine (<6.0%, overlapping with the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766